Citation Nr: 0812790	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  99-06 793 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	D.G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had service in the Army National Guard, 
including initial active duty for training from September 
1976 to December 1976, and later periods of active duty for 
training and inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO rating decision 
which, in pertinent part, denied service connection for a 
left shoulder disability.  The veteran testified in support 
of his claim at a February 1999 RO hearing and a July 2001 
Board videoconference hearing.  In October 2001, the Board 
remanded this appeal to the RO for further development.  

In a November 2002 decision, the Board denied the claim.  The 
claimant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2003 joint motion, the 
parties (the claimant and the VA Secretary) asked the Court 
to vacate and remand the Board decision.  By a May 2003 
order, the Court granted the motion.  In January 2004, the 
Board remanded this appeal to the RO for further development.  

In May 2005, the Board denied the claim again.  The veteran 
appealed to the Court.  The Court in February 2007 vacated 
and remand the Board's May 2005 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board believes that the history of this case must be 
addressed.

The appellant had service in the Army National Guard, 
including initial active duty for training from September 
1976 to December 1976, and later periods of active duty for 
training and inactive duty training.  

His service medical records indicate that on May 17, 1977, he 
was treated for an injured left shoulder after he reportedly 
was hit by the tailgate of a cargo truck the previous day.  
The examiner noted that there was tenderness on palpation 
anteriorly and that the serviceman's shoulder was well 
located.  The examiner also reported that the serviceman did 
not complain of pain on motion of the shoulder.  The 
impression was contusion of the left shoulder.  A May 1977 
statement of medical examination and duty status, reported 
that on May 16, 1977, the serviceman was loading ammunition 
into a cargo truck when the tailgate fell and struck him on 
the left shoulder.  It was noted that the nature of the 
serviceman's injury was a bruised left shoulder.  There was a 
notation that the serviceman was on active duty for training 
(two-week annual training) at the time of the injury.  
Subsequent service medical records do not specifically refer 
to complaints of or treatment for a left shoulder disorder.  
On a medical history form for an August 1981 periodic 
examination, the serviceman checked that he did not have a 
painful or trick shoulder and that he had did not have a 
bone, joint or other deformity.  The August 1981 objective 
examination report included a notation that the serviceman's 
upper extremities were normal.  Records dated in March 1985 
noted that the serviceman had several current ailments and 
that he was not qualified for retention.  In reporting past 
history, the serviceman related, in part, that he had past 
trauma to his left shoulder while loading a truck.  The 
impression was that the serviceman was not fit for duty in 
the National Guard due to an accident in a private 
occupation; various ailments were noted, but there was no 
reference to a left shoulder disability.  

Private treatment records dated from 1982 to 1998 show that 
the appellant was treated for multiple disorders.  A March 
1996 report from J. A. Ibanez, M.D., noted that the 
appellant's range of motion was good throughout all joints 
except the spine and right knee.  The impression did not 
refer to a left shoulder disability.  A September 1998 
outpatient treatment entry from the Community Healthcare 
Services of Polk County noted that the appellant complained 
of left shoulder pain.  The assessment included left shoulder 
pain.  An October 1998 entry from such facility noted that 
the appellant complained of a lengthy period of soreness of 
the left upper chest area and shoulder.  The assessment 
included musculoskeletal chest pain and left shoulder pain.  
An October 1998 radiological report related an impression of 
mild degenerative changes in the acromioclavicular joint.  

In statement received in October 1998, the appellant reported 
that after his shoulder injury during his period of service, 
he was returned to regular duty.  He stated that no X-rays 
were taken of his shoulder.  The appellant indicated that 
during his years in the National Guard, he complained of 
shoulder problems and was sent to headquarters to have a 
doctor look at him.  He also noted that later he went to a 
doctor because he thought he was having heart problems, but 
that it really was a deep shoulder injury.  

Private treatment records dated from November 1998 to 
February 1999 indicate that the appellant received treatment 
for disorders including a left shoulder disability.  A 
February 1999 treatment entry from the Community Healthcare 
Services of Polk County related an assessment which included 
chronic neck/left upper extremity pain.  A February 1999 
report from the Bartow Family Healthcare Clinic noted an 
assessment which included chronic neck and left upper 
extremity pain.  A February 1999 entry from S. Zemankiewicz, 
M.D., noted that the appellant complained of pain in his left 
shoulder.  The diagnosis was a torn left rotator cuff.  

At a February 1999 RO hearing, the appellant testified that 
he injured his left shoulder when he was unloading ammunition 
from a truck.  He reported that a tailgate fell and boxes of 
ammunition landed on his left shoulder.  The appellant 
indicated that the injury occurred in the line of duty.  He 
reported that over the years he thought he had a heart 
condition because he had chest pain, but they could find 
nothing wrong with his heart.  The appellant stated that he 
was medically disqualified and that he was told it was 
because of his hypertension, phlebitis, and his left 
shoulder.  He said that his doctor told him that X-rays 
showed the he had an old injury.  

Private treatment records dated from 1999 to 2001 show that 
the appellant received treatment for a left shoulder 
disability.  A March 1999 report from Dr. Zemankiewicz noted 
that the appellant had a partially torn rotator cuff, 
impingement syndrome and arthritis of the left shoulder.  An 
April 2001 report from M. L. Fisher, M.D., related an 
impression of left shoulder rotator cuff tear and left 
shoulder acromioclavicular joint disease.  A May 2001 report 
noted the same impression.  

In a July 2001 statement, Dr. Fisher reported that he had 
treated the appellant in April 2001 and May 2001 for 
complaints of left shoulder pain.  Dr. Fisher reported that 
the appellant stated that he had suffered such pain for 
thirty years and that he was injured during service in 
"Vietnam."  Dr. Fisher noted that a MRI two years earlier 
had shown a partial rotator cuff injury and tendonitis, as 
well as hypertrophy at the acromioclavicular joint and 
impingement.  Dr. Fisher stated that he had reviewed records 
from the appellant's military service and that they did 
indeed show that he injured his left shoulder.  It was 
specifically noted that such records indicated that a 
tailgate of a cargo truck struck the appellant in the left 
shoulder on May 16, 1977.  Dr. Fisher indicated that it was 
his opinion "that this injury in 1977 while in the military 
is as likely or as likely not the cause of his current left 
shoulder complaints.  Certainly, if he has had pain in the 
left shoulder since 1977, then I would assume that his 
current pain is related to that injury."  

At a July 2001 Board videoconference hearing, the appellant 
testified that he injured his shoulder while he was on 
training duty.  He stated that he bent down to pick up a box 
and that a tailgate fell and other boxes fell on his 
shoulder.  The appellant noted that the boxes were filled 
with ammunition and weighed approximately seventy-five 
pounds.  He indicated that he went to a medic after the 
injury and that X-rays were not taken.  The appellant 
reported that he was given something for the pain and was 
sent back to duty.  He stated that his left shoulder gave him 
problems for the rest of his time in the service.  The 
appellant reported that he was having chest pain and numbness 
in the shoulder which ran down his left arm and that he 
thought he was having a heart condition.  He noted that they 
never found a heart condition.  The appellant indicated that 
after his period of service, he had trouble getting his 
records.  He stated that he later underwent a MRI and was 
found to have a rotator cuff injury and capsulitis.  The 
appellant reported that presently, he was unable to lift his 
shoulder above his head.  He noted that he always had 
tenderness and that some of the pain medication that he was 
taking for a back injury had masked some of his pain.  

The appellant underwent a VA orthopedic examination in July 
2002.  It was noted that the claims file was reviewed.  The 
appellant stated that when he was in the military in 1977 he 
was injured when he was unloading boxes of ammunition and 
they fell on him after a tailgate fell off and collapsed.  
The examiner commented that the appellant stated that he had 
on and off shoulder pain since that time, but that he had 
been noted to have a normal joint examination on multiple 
occasions.  The appellant described current left shoulder 
symptoms.  It was reported that a recent MRI scan 
demonstrated a partial tear of his rotator cuff and that X-
rays showed moderate degenerative disease consistent with 
age.  The examiner stated that, on review of the records, 
there was evidence of normal joint exams in the past although 
the appellant said that he had joint pain since his initial 
injury.  The examiner commented that it was his medical 
opinion that the appellant's current left shoulder disability 
began in the mid 1990s and was related to a partial rotator 
cuff tear.  The examiner stated that it was less likely as it 
was not that the current left shoulder disability was related 
to the 1977 injury while in the service.  

In an August 2002 statement, the appellant reported that the 
only injury he ever suffered was when he was in the service.  
He noted that his service records indicated that the injury 
occurred in 1977.  In a statement received in December 2002, 
the veteran disputed the VA examiner's opinion that his left 
shoulder disability began in the 1990s.  

The Court in February 2007 found that the Board in May 2005 
discounts the value of the private medical examination (Dr. 
Fisher) for relying on service records and a medical history 
related by his patient, while at the same time assigning 
greater credibility to the VA examination relying on similar 
information.  See February 2007 Court decision at page five.

Within the Court order of February 2007, no reference is made 
to what is, in the undersign's view, the most critical flaw 
in the July 2001 medical report of Dr. Fisher.  In the second 
sentence of Dr. Fisher's report, he states:

He [the veteran] states that he was injured while in service 
in Vietnam.

The veteran did not serve in Vietnam.

The Court also notes the Board's October 2001 remand, in 
which a now retired Veterans Law Judge requested the 
following medical information:

Thereafter, the RO should have the appellant undergo a VA 
orthopedic examination to determine the nature and 
etiology of his left shoulder disability.  The claims 
folder should be provided to and reviewed by the examiner 
in conjunction with the examination, and the examination 
report should indicate that such has been accomplished.  
All indicated tests and studies should be accomplished.  
Based on examination findings, a review of historical 
records, and medical principles, the examiner should 
provide a medical opinion, with full rationale, as the 
approximate date of onset and etiology and the appellant's 
current left shoulder disability, including whether or not 
it is related to the May 1977 injury during active duty 
for training.

The Court found that the July 2002 VA examination results did 
not meet all the requirements of the Board's October 2001 
remand, violating the Court's decision in Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

To address this issue, the case is REMANDED for the following 
action:

1.  The RO should have the appellant 
undergo a VA orthopedic examination to 
determine the nature and etiology of his 
left shoulder disability.  The claims 
folder should be provided to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should indicate that such has been 
accomplished.  All indicated tests and 
studies should be accomplished.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
the approximate date of onset and etiology 
and the appellant's current left shoulder 
disability, including whether or not it is 
related to the May 1977 injury during 
active duty for training.

The examiner is asked to read the Court's 
February 2007 decision at pages five and 
six in order for the health care provider 
to understand the importance of citing the 
approximate date of onset and etiology of 
the appellant's current left shoulder 
disability, including whether or not it is 
related to the May 1977 injury during 
active duty for training.

2.  The RO should review the medical 
report above to determine if it meets the 
requirements of paragraph 1 and the Court 
decision of February 2007.  If not, the 
report should be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2.

If benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case, and he and his representative should be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

